          Case 1:18-cv-08188-JMF Document 103 Filed 12/16/20 Page 1 of 8




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
JENNIFER S. FISCHMAN,                                                  :
                                                                       :
                                    Plaintiff,                         :    18-CV-8188 (JMF)
                                                                       :
                  -v-                                                  :   OPINION AND ORDER
                                                                       :
MITSUBISHI CHEMICAL HOLDINGS AMERICA,                                  :
INC. et al.,                                                           :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        Plaintiff Jennifer S. Fischman, who worked as a lawyer at Mitsubishi Chemical Holdings

America, Inc. (“MCHA”), brings discrimination and retaliation claims under federal and state

law against MCHA; its Japanese parent, Mitsubishi Chemical Holdings Corporation (“MCHC”);

and other Defendants. In particular, Fischman alleges that she was passed over for promotions in

favor of a less qualified male comparator; paid less than the male comparator; and demoted and

terminated in retaliation for complaining about discrimination. In a previous Opinion and Order,

familiarity with which is presumed, the Court largely denied MCHA’s motion to dismiss. See

Fischman v. Mitsubishi Chem. Holdings Am., Inc., No. 18-CV-8188 (JMF), 2019 WL 3034866

(S.D.N.Y. July 11, 2019) (ECF No. 35). MCHC, which had not been served at the time of the

Court’s earlier Opinion and Order, now brings its own motion to dismiss, for lack of jurisdiction

and failure to state a claim. Upon review of the parties’ submissions, MCHC’s motion is denied.

                                      PERSONAL JURISDICTION

        The Court begins with MCHC’s motion to dismiss for lack of personal jurisdiction.

“When responding to a Rule 12(b)(2) motion . . . , the plaintiff bears the burden of establishing
         Case 1:18-cv-08188-JMF Document 103 Filed 12/16/20 Page 2 of 8




that the court has jurisdiction over the defendant.” JCorps Int’l, Inc. v. Charles & Lynn

Schusterman Family Found., 828 F. App’x 740, 742 (2d Cir. 2020) (summary order) (internal

quotation marks omitted). The showing required “varies depending on the procedural posture of

the litigation,” on a “sliding scale.” Dorchester Fin. Sec., Inc. v. Banco BRJ, S.A., 722 F.3d 81,

84 (2d Cir. 2013) (per curiam) (internal quotation marks omitted). “Prior to discovery, a plaintiff

challenged by a jurisdiction testing motion may defeat the motion by pleading in good faith,

legally sufficient allegations of jurisdiction. At that preliminary stage, the plaintiff’s prima

facie showing may be established solely by allegations. After discovery, the plaintiff’s prima

facie showing, necessary to defeat a jurisdiction testing motion, must include an averment of

facts that, if credited by the trier, would suffice to establish jurisdiction over the defendant.” Id.

at 84-85. Still, on a motion to dismiss, the court must “construe the pleadings and affidavits in

the light most favorable to [the plaintiff], resolving all doubts in [her] favor,” DiStefano v.

Carozzi N. Am., Inc., 286 F.3d 81, 84 (2d Cir. 2001) (per curiam), although “conclusory”

allegations are “insufficient for specific personal jurisdiction purposes,” In re Terrorist Attacks

on Sept. 11, 2001, 714 F.3d 659, 676 (2d Cir. 2013). “Eventually, of course, the plaintiff must

establish jurisdiction by a preponderance of the evidence, either at a pretrial evidentiary hearing

or at trial.” Marine Midland Bank, N.A. v. Miller, 664 F.2d 899, 904 (2d Cir. 1981).

       Here, Fischman invokes Section 302(a)(1) of New York’s long-arm statute as the primary

statutory basis for the Court’s personal jurisdiction over MCHC. Section 302(a)(1) provides

that, “[a]s to a cause of action arising from any of the acts enumerated in this section, a court

may exercise personal jurisdiction over any non-domiciliary . . . who in person or through an

agent . . . transacts any business within the state or contracts anywhere to supply goods or

services in the state.” N.Y. C.P.L.R. § 302(a)(1). Thus, to determine whether jurisdiction exists,




                                                   2
         Case 1:18-cv-08188-JMF Document 103 Filed 12/16/20 Page 3 of 8




a court must decide “(1) whether the defendant transacts any business in New York” — in person

or through an agent — “and, if so, (2) whether this cause of action arises from such a business

transaction.” Best Van Lines, Inc. v. Walker, 490 F.3d 239, 246 (2d Cir. 2007) (internal

quotation marks omitted). “[T]he overriding criterion necessary to establish a transaction of

business is some act by which the defendant purposefully avails itself of the privilege of

conducting activities within New York,” Licci ex rel. Licci v. Lebanese Canadian Bank, SAL,

673 F.3d 50, 61 (2d Cir. 2012) (“Licci I”) (internal quotation marks omitted), and a plaintiff’s

injury will be said to arise from the defendant’s New York business activity as long as “the [legal

claim] is not completely unmoored from the [transaction],” Licci ex rel. Licci v. Lebanese

Canadian Bank, SAL, 732 F.3d 161, 169 (2d Cir. 2013) (“Licci II”) (internal quotation marks

omitted).

       Although the question is a close one, the Court concludes that Fischman has made a

sufficient showing at this stage of the proceeding to establish personal jurisdiction pursuant to

Section 302(a)(1). First, she presents facts that, if credited by the trier of fact, would establish

that MCHC transacted business in this District through MCHA as its agent. In one draft email,

for example, MCHA employee Donna Costa wrote to Ken Fujiwara, Administrative Director of

the MCHC Legal Department, see ECF No. 89 (“Am. Compl.”), ¶ 18, that “MCHC [had]

directed MCHA to promote Jennifer,” and characterized the promotion as “MCHC’s decision,”

ECF No. 97-1, at 2. The same draft email also addressed the possibility that Costa would send

Fujiwara “a proposal for when and how [Costa] would replace [Fischman],” suggesting that the

final decision rested with Fujiwara and MCHC. Id. at 3. In a later email, Costa stated that she

“hope[d]” Fujiwara was “prepared to approve [her] proposal” to offer Fischman a demotion to

her previous role, rather than terminating her, to which Fujiwara responded: “We agree to your




                                                   3
          Case 1:18-cv-08188-JMF Document 103 Filed 12/16/20 Page 4 of 8




new approach.” Id. at 11-12. Other emails are to a similar effect. See, e.g., id. at 13 (Costa

noting to Fujiwara the possibility that “MCHC w[ould] have to pay for a new GC and for

Jennifer to stay or go regardless,” and making a proposal to prevent MCHA from needing “to

request additional money from MCHC”); id. at 14 (Fujiwara addressing “the reason [for] us in

Japan having not agreed to the idea of hiring [a] new GC” for MCHA); id. at 19 (Fujiwara

characterizing the decision whether to demote Fischman as “[his] issue”). If credited, these

documents, taken together, plausibly establish that MCHA’s employment of Fischman in this

District was “for the benefit of, with the knowledge and consent of, and under some control by”

MCHC. Charles Schwab Corp. v. Bank of Am. Corp., 883 F.3d 68, 85 (2d Cir. 2018) (internal

quotation marks omitted); see also Daimler AG v. Bauman, 571 U.S. 117, 135 n.13 (2014)

(noting that “a corporation can purposefully avail itself of a forum by directing its agents or

distributors to take action there,” thereby giving rise to specific personal jurisdiction in the

forum).

       The remainder of the jurisdictional analysis is relatively straightforward. With respect to

the “arising from” requirement of Section 302(a)(1), Fischman’s legal claim is plainly not

“completely unmoored” from MCHC’s transaction of business in New York. Licci II, 732 F.3d

at 169. To the contrary, she avers that MCHC directed and controlled MCHA’s decisions

regarding her employment, from which her federal and state discrimination claims directly arise.

That leaves the question of whether exercise of personal jurisdiction over MCHC would violate

due process. See id. at 169-70. Given the email correspondence above, the Court has little

trouble concluding that this is not one of the “rare” cases in which jurisdiction is proper under

Section 302(a)(1), but violates due process. Id. at 170. In particular, the correspondence

supports a conclusion that, through MCHA, MCHC “purposefully availed itself of the privilege




                                                   4
         Case 1:18-cv-08188-JMF Document 103 Filed 12/16/20 Page 5 of 8




of doing business in the forum and could foresee being haled into court there.” Id. (internal

quotation marks omitted). Moreover, requiring MCHC to answer Fischman’s claims in this

District “‘does not offend traditional notions of fair play and substantial justice.’” Id. at 169

(quoting Int’l Shoe Co. v. Washington, 326 U.S. 310, 316 (1945)). To be sure, it will impose a

burden on MCHC, which is based in Tokyo. But given that Fischman resides here, see Am.

Compl. ¶ 10, the relevant events took place here, and the other Defendants are here, there is a

strong interest in adjudicating the case here. See Licci II, 732 F.3d at 170.

       In short, the Court holds that it has personal jurisdiction over MCHC pursuant to Section

302(a)(1) and that this exercise of jurisdiction does not violate MCHC’s due process rights.1

                                FAILURE TO STATE A CLAIM

       MCHC’s other arguments for dismissal can be swiftly rejected. First, MCHC argues that

Fischman’s Title VII claim must be dismissed for failure to exhaust her administrative remedies.

See ECF No. 92 (“Def.’s Mem.”), at 22. It is true that Fischman failed to name MCHC in the

charge she filed with the Equal Employment Opportunity Commission (“EEOC”). See ECF

Nos. 93-1 and 93-2. The “identity of interest” exception, however, “permits a Title VII action to

proceed against an unnamed party where there is a clear identity of interest between the unnamed

defendant and the party named in the administrative charge.” Vital v. Interfaith Med. Ctr., 168

F.3d 615, 619 (2d Cir. 1999) (internal quotation marks omitted). Four factors govern this

inquiry: “1) whether the role of the unnamed party could through reasonable effort by the

complainant be ascertained at the time of the filing of the EEOC complaint; 2) whether, under



1
       In light of the Court’s conclusion that it has specific personal jurisdiction pursuant to
Section 302(a)(1) on a principal-agent theory, it need not and does not address Fischman’s
argument that the Court has general personal jurisdiction over MCHC pursuant to N.Y. C.P.L.R.
§ 301 or her reliance on a joint-employer theory for purposes of jurisdiction.



                                                  5
         Case 1:18-cv-08188-JMF Document 103 Filed 12/16/20 Page 6 of 8




the circumstances, the interests of a named [party] are so similar as the unnamed party’s that for

the purpose of obtaining voluntary conciliation and compliance it would be unnecessary to

include the unnamed party in the EEOC proceedings; 3) whether its absence from the EEOC

proceedings resulted in actual prejudice to the interests of the unnamed party; [and] 4) whether

the unnamed party has in some way represented to the complainant that its relationship with the

complainant is to be through the named party.” Id.

       On balance, these factors would seem to tip in Fischman’s favor. See, e.g., Payne v.

McGettigan’s Mgmt. Servs. LLC, No. 19-CV-1517 (DLC), 2020 WL 2731996, at *4 (S.D.N.Y.

May 26, 2020) (“When the second and third factors weigh in the Title VII plaintiff’s favor, it is

appropriate to excuse the failure to exhaust administrative remedies.”). Ultimately, however, the

Court need not decide the issue because MCHC does not adequately argue the point and, thus,

has forfeited it.2 Instead, MCHC’s sole argument is that the identity of interest exception

categorically does not apply where, as here, a plaintiff was represented by counsel in connection

with her EEOC charge. See Def.’s Mem. 22 n.17; Def.’s Reply 8. That limitation does find

support in some district court cases. But it rests on a shaky foundation — namely, dictum in the

Second Circuit decision adopting the identity of interest exception, see Johnson v. Palma, 931



2
         The closest MCHC comes is in a footnote in its initial memorandum of law where it
states that “[t]he Complaint does not allege an ‘identity of interest’ between MCHC and MCHA
(their alleged joint employer status notwithstanding).” Def.’s Mem. 22 n.17. That conclusory
assertion, in a footnote no less, does not cut it, see, e.g., Pirnik v. Fiat Chrysler Autos., N.V., 327
F.R.D. 38, 43 n.2 (S.D.N.Y. 2018) (stating that an argument “relegated to a footnote . . . does not
suffice to raise [an] issue” and citing cases), particularly since the failure to exhaust
administrative remedies under Title VII is an affirmative defense, see Payne, 2020 WL 2731996,
at *3. And while MCHC did not necessarily have reason to address the exception
prophylactically in its initial memorandum of law, it certainly did after Fischman explicitly
invoked the exception in her opposition, citing and applying the four-factor standard set forth
above. See ECF No. 95, at 20-22. Yet, in its reply, MCHC fails to engage with the substance of
the argument. See ECF No. 98 (“Def.’s Reply”), at 7-8.



                                                   6
         Case 1:18-cv-08188-JMF Document 103 Filed 12/16/20 Page 7 of 8




F.2d 203, 209 (2d Cir. 1991) (observing that EEOC “charges generally are filed by parties not

versed in the vagaries of Title VII and its jurisdictional and pleading requirements”) — and the

Second Circuit itself has not adopted it. Accordingly, like many other district courts, the Court

declines to adopt it. See, e.g., Payne, 2020 WL 2731996, at *4; Williams v. Quebecor World

Infiniti Graphics, Inc., No. 03-CV-2200 (PCD), 2007 WL 926901, at *3 (D. Conn. Mar. 23,

2007); Wood v. Pittsford Cent. Sch. Dist., No. 03-CV-6541T, 2005 WL 43773, at *4 (W.D.N.Y.

Jan. 10, 2005); Olvera-Morales v. Sterling Onions, Inc., 322 F. Supp. 2d 211, 217-18 (N.D.N.Y.

2004); Manzi v. DiCarlo, 62 F. Supp. 2d 780, 787-88 (E.D.N.Y. 1999). As that is MCHC’s only

argument against the identity of interest exception, and the failure to exhaust administrative

remedies is an affirmative defense, see Payne, 2020 WL 2731996, at *3, the Court declines to

dismiss the Title VII claims.

       MCHC also argues that Fischman fails to state a claim under any of her remaining

employment discrimination causes of action because her allegations that MCHA and MCHC

jointly employed her contradict her prior allegations describing only MCHA as her employer.

See Def.’s Mem. 23-24. The Court is unpersuaded. In fact, not only are Fischman’s prior

allegations — that she was employed by MCHA — logically consistent with her more recent

allegations that she was employed by both MCHA and MCHC, the latter assumes the former.

Further, for purposes of Rule 12(b)(6), which requires only “factual content that allows the court

to draw the reasonable inference that the defendant is liable for the misconduct alleged,”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009), Fischman adequately alleges employment by

MCHC for purposes of the discrimination statutes at issue. For example, she alleges that her

salary and benefits were paid by MCHA from “funds” that MCHC “provided,” Am. Compl.

¶ 106; and that the terms and conditions of her employment were controlled, dictated, and




                                                 7
         Case 1:18-cv-08188-JMF Document 103 Filed 12/16/20 Page 8 of 8




approved by MCHC and its executives, see id. ¶¶ 107-08. Whether Fischman can actually prove

that MCHC employed her within the meaning of the relevant statutes remains a question for a

future day.

       Finally, MCHC does not establish that any of Fischman’s claims are untimely. MCHC

argues that Fischman’s allegation that she was passed over for promotion in April 2015 is time-

barred under the relevant statutes of limitations. See Def.’s Mem. 24-25. Even assuming that is

true, however, MCHC does not argue, let alone establish, that any of Fischman’s causes of action

cannot survive the motion to dismiss stage without relying on that allegation. Indeed, MCHC

itself acknowledges that the alleged failure to promote in April 2015 forms only “part” of the

basis for Fischman’s relevant causes of action, Def.’s Mem. 25 n.21, and it does not contend that

it is a necessary part of any. Nor, relatedly, is the Court persuaded that Fischman’s new

allegation that she was passed over for promotion again in November 2015 conflicts with the

allegation regarding the April 2015 failure to promote. See id. at 25.

                                         CONCLUSION

       For the foregoing reasons, MCHC’s motion to dismiss is DENIED. The Clerk of Court is

directed to terminate ECF No. 91.


Dated: December 16, 2020                             __________________________________
       New York, New York                                     JESSE M. FURMAN
                                                            United States District Judge




                                                 8
